Kruse, J. (dissenting):
In view of the finding that plaintiff failed to give immediate notice of the accident, as the policy required, and that the condition was never waived by the defendant, I do not see how this judgment can stand. Furthermore, I think that upon the undisputed proof the plaintiff is not entitled to recover.. Merely because Hatfield was the treasurer and general manager of the plaintiff, and also acted as agent for the defendant company, did not, as it seems to me, reheve the plaintiff from giving the notice required by the policy; nor was the plaintiff' relieved from giving such notice because he believed (as the ti'ial court finds) that, no claim would be made on account óf the accident. I, therefore, vote for reversal. _